Citation Nr: 1548566	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating for service-connected right foot plantar fasciitis, currently at noncompensable (0 percent) for the period through September 11, 2011, and at 20 percent for the period beginning October 1, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 2005 to January 2009.  He subsequently served in the Army National Guard, to include on one period of active duty in September 2011.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Paperless Delivery of Veterans Benefits Unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Service connection was granted and an initial noncompensable rating assigned for right foot plantar fasciitis effective the day following discharge therein.  In appealing this decision, the Veteran requested a hearing before a Veterans Law Judge of the Board.  This request is deemed withdrawn, however, due to his failure to appear for the hearing when scheduled and thereafter to show good cause for not appearing under circumstances that postponement was impossible.  38 C.F.R. § 20.704(d).  

In November 2012, the Salt Lake City RO issued a rating decision terminating the noncompensable rating for service-connected right foot plantar fasciitis as of September 11, 2011, and restoring it effective October 1, 2011.  This accounted for the Veteran's brief return to active duty.  In December 2012, the Board remanded this matter for additional development.  A March 2013 rating decision (notice was not sent until April 2013) by the aforementioned RO increased the initial rating for service-connected right foot plantar fasciitis to 20 percent effective October 1, 2011, as a result.  The period through September 11, 2011, and the period beginning October 1, 2011, both remain on appeal because a higher initial rating still is possible.  AB v. Brown, 6 Vet. App. 35 (1993).  To account for these periods, the Board recharacterizes this matter as identified above at this time.  Adjudication by the Board, which now may proceed, is based on review of the claims file.

Entitlement to service connection for sleep apnea was raised by the Veteran in September 2015.  At the same time, he submitted additional information concerning service connection for a psychiatric disorder.  Service connection for posttraumatic stress disorder and persistent depressive disorder was denied in a June 2014 rating decision by the RO in Columbia, South Carolina.  This issue of the Veteran's claim thus must be characterized as whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder.  There is no indication that either of the aforementioned issues has been adjudicated yet by a RO.  As such, the Board does not have jurisdiction over them.  They accordingly are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's right foot plantar fasciitis manifested no worse than pain on manipulation and use prior to September 11, 2011.  Since October 1, 2011, it has not manifested marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the tendo achillis on manipulation, been treated with orthopedic shoes or appliances, or been severe.


CONCLUSION OF LAW

An initial rating of 10 percent, but no higher, for service-connected right foot plantar fasciitis is warranted for the period through September 11, 2011, but an initial rating higher than 20 percent is not warranted for the period beginning October 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5276 and 5284, 20.1304 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if the benefit(s) sought is/are granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He participated in the Benefits Delivery at Discharge Program.  Information on the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned therefore was provided to him in November 2008, prior to his discharge.  This also was prior to initial adjudication via the March 2009 rating decision.  Since service connection later was granted, the purpose of notice was fulfilled.  Further notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  That the Veteran was not provided with information on the criteria for establishing a higher initial rating and the evidence required in this regard therefore is of no consequence.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records for both periods of active duty are available.  Most were obtained by VA, but some were submitted by the Veteran.  VA treatment records also have been obtained by VA.  This includes from the facilities identified by the Veteran.  Finally, some private treatment records were added to the claims file after the last adjudication via a March 2013 supplemental statement of the case.  They reference foot pain, as does all the other evidence, but only in passing.  They further do not contain any findings related to the right foot.  They instead contain findings related to other body parts and the Veteran's mental state.  It follows that they are not pertinent here.  No further consideration thus will be given to them.  In other words, the Board is not undertaking initial review of the private treatment records.  The rules for handling additional pertinent evidence, in sum, are inapplicable.  38 C.F.R. § 20.1304(c).  No records, whether VA or private, concern surgery on the right foot.  The Veteran reported this was to happen soon in late 2011, but all indications are that it never occurred.

Prior to his discharge, the Veteran underwent a VA medical examination which addressed his right foot in December 2008.  He underwent another in January 2013.  This was pursuant to the Board's December 2012 remand.  The former examiner did not review the claims file.  However, this examiner still was aware of the Veteran's medical history because some service treatment records were reviewed and he was interviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The latter examiner reviewed the claims file as well as interviewed him.  Both examiners assessed his right foot.  The determinations made herein are fully informed by these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged with respect to the latter examination.  Regarding the former examination, the Veteran is mistaken in alleging an inadequate assessment because his foot was in a cast.  He reported being in a cast previously, but not currently, during the interview portion of this examination.  Service treatment records confirm this.

It is significant that neither the Veteran nor his representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Higher Initial Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

By lay evidence, reference is made to evidence from one who is not a medical professional.  The Veteran is a lay person because there is no indication he has any medical background.  His reports concerning his symptoms and their effects are competent evidence because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are credible because, although he is interested since a higher initial rating equates with monetary gain, there is no indication of inconsistency, implausibility, or malingering.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected right foot plantar fasciitis has been rated pursuant to Diagnostic Code 5299-5276 of this regulation.  Hyphenated Diagnostic Codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The Diagnostic Code for the service-connected disability is before the hyphen.  Diagnostic Code 5299 conveys that the service-connected disability is not listed in the Schedule for Rating Disabilities.  Id.  In other words, there is no Diagnostic Code specifically for plantar fasciitis.  The Diagnostic Code for the other disability is after the hyphen.  Diagnostic Code 5276, which is for acquired flatfoot, has been deemed most analogous to plantar fasciitis for rating purposes.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild acquired flatfoot where symptoms are relieved by built-up shoe or arch support.  Moderate unilateral acquired flatfoot, characterized by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, warrants a 10 percent rating.  A 20 percent rating is for severe unilateral acquired flatfoot, where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use is accentuated, there is an indication of swelling on use, and characteristic callosities.  The maximum 30 percent rating is reserved for pronounced unilateral acquired flatfoot.  It is characterized by marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.

In addition to Diagnostic Code 5276, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the specifics of the case.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Several other Diagnostic Codes address the foot.  They include Diagnostic Code 5277 for bilateral weak foot, 5278 for acquired claw foot (pes cavus), 5279 for unilateral anterior metatarsalgia (Morton's disease), 5280 for unilateral hallux valgus, 5281 for unilateral severe hallux rigidus, 5282 for hammer toe, and 5283 for malunion or nonunion of the tarsal or metatarsal bones.  None apply.  At his VA medical examinations, the Veteran was found not to have any of these disabilities.  There are no references to any in his service treatment records or VA treatment records, as would be expected since many address his right foot in detail.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

Diagnostic Code 5284, in contrast to the aforementioned inapplicable Diagnostic Codes, merits consideration.  It pertains to other foot injuries, and therefore acts like a catch-all for unlisted disabilities.  A 10 percent rating is assigned under Diagnostic Code 5284 for a moderate foot injury.  A moderately severe foot injury merits a 20 percent rating.  A 30 percent evaluation is assigned for a severe foot injury.  The highest evaluation of 40 percent is reserved for when there is actual loss of the use of the foot.  "Moderate," "moderately severe," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Merriam-Webster's Collegiate Dictionary 798 (11th ed. 2003).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.

For the period through September 11, 2011, the Board finds that a higher initial rating for the Veteran's service-connected right foot plantar fasciitis is warranted.  The next highest initial rating of 10 percent indeed is assignable under Diagnostic Code 5276.  Not all of the criteria for this rating were manifested by the Veteran.  There is no indication, whether from service treatment records for his first period of active duty, VA treatment records, the December 2008 VA medical examination, or statements from the Veteran of his weight-bearing line being over or medial to the great toe or of inward bowing of the tendo-achillis on the right side.  Like above, such would be expected given that much of this evidence addresses his right foot in detail.  Buczynski, 24 Vet. App. at 221.  Yet not every case will show all the criteria, especially when the criteria are more robust, given the number of cases with an atypical disability presentation.  38 C.F.R. § 4.21.

Several indications of pain on manipulation and use of the right foot exist.  Service treatment records dated from June 2008 to January 2010, the last few months prior to the Veteran's discharge from his first period of active duty, and VA treatment records dated from February 2009 to March 2010 document that he reported constant right foot pain.  He asserted that this pain was worse first thing in the morning, at night, and with weight-bearing or pressure to include from standing, walking, and running.  Findings of tenderness and discomfort upon palpation were made repeatedly.  The Veteran additionally was placed on a temporary profile restricting his physical activity during service.  A variety of treatments, such as icing, massage, stretching, physical therapy, medication, cortisone/steroid injections, a night splint/brace, arch supports and orthotics, and temporary use of a walking cast, were prescribed then and following his discharge.
The December 2008 VA medical examination paints a similar disability picture.  The Veteran reported right foot pain all the time, but at varying degrees correlated with how much time he is on his feet.  He also reported fatigability and lack of endurance due to pain.  While there was no pain on manipulation of the foot, tenderness was found upon palpation.  Findings were not made in relation to repetitive use or flare-ups.  Indeed, the examiner concluded that to make such findings would require resort to speculation.  No rationale for this opinion was provided, as typically is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  This normally is problematic.  Yet it is not problematic here because Diagnostic Code 5276 is not predicated on limitation of motion.  Further, the criteria otherwise contemplate an increase in symptoms as a result of repetitive use.

At different times in all of the aforementioned evidence, the Veteran reported improvement of his symptoms to varying degrees as a result of his treatments.  However, he never reported alleviation of his symptoms as a result of them.  His disability accordingly more nearly approximated the criteria for a 10 percent rating rather than the criterion for a noncompensable rating.  The criteria for a 10 percent rating also were more nearly approximately when compared to the criteria for a 20 percent rating.  While the Veteran's paid got worse the more he used his foot, there is no indication that this pain was accentuated.  This indeed would be incongruous with VA treatment records that document him being on his feet for long hours as a cook and his aspirations to be a policeman which would require the same.  Service treatment records reference slight swelling on one occasion, but VA treatment records and the December 2008 VA medical examination include a few denials from the Veteran in this regard.  No swelling was found at this examination.  Calluses also specifically were not found.

Service treatment records and the examination contain findings of a normal arch.  Pronation was not found at the examination.  VA treatment records contain findings of no gross abnormalities/deformities and a slight collapse of the arch with no pronation.  However, they also contain a finding of significant arch collapsing with pronation.  This was characterized as congenital pes valgoplanus.  There, in sum, is conflict as to the status of the Veteran's arch and the existence of pronation.  Resolution for rating purposes is unnecessary.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Such differentiation exists here in light of the aforementioned characterization.  Arch collapse significant enough to cause pronation, to the extent the Veteran manifested it, is not for consideration because it was attributed to a nonservice-connected inherited disability.  

An initial rating higher than the initial 10 percent rating assigned herein under Diagnostic Code 5276 is not assignable under Diagnostic Code 5284.  The criterion for the next highest rating of 20 percent thereunder indeed is not met.  In addition to the aforementioned, service treatment records mention limitation of strength once.  Yet VA treatment records include findings of normal strength.  They also include the Veteran's reports of stiffness and feeling a bone pop as well as findings of normal range of motion, an antalgic gait but also a normal gait, and a decrease in activity level and mobility.  The December 2008 VA medical examination found no uneven or abnormal weight-bearing.  Malalignment and instability also were not found.  No additional symptoms, in sum, were found consistently.  Those reported by the Veteran are relatively minor in nature.  The most significant of the aforementioned symptoms, pain on use, finally did not extend beyond an average amount.  It was not moderately severe, in other words.  This follows from the conclusion that it was not accentuated.  The noted resulting impairment also thus is not moderately severe.  VA treatment records lastly include magnetic resonance imaging results which showed only mild plantar fasciitis and a mild bone spur.

For the period beginning October 1, 2011, the Board finds that an initial rating higher than 20 percent for the Veteran's service-connected right foot plantar fasciitis is not warranted.  The next highest initial rating of 30 percent cannot be assigned under either Diagnostic Code 5276 or Diagnostic Code 5284.  Service treatment records for the Veteran's second period of active duty in September 2011 and the January 2013 VA medical examination constitute the only available evidence.  There is no indication that his disability has changed, whether for better or worse, since this examination.  Further, a new examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The evidence, in sum, is sufficient for rating purposes though it is not more voluminous.  It shows that none of the criteria for a 30 rating have been manifested by the Veteran.  

There specifically is no indication of marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation related to the right foot.  Once again, such would be expected given that the evidence addresses his right foot in detail.  Buczynski, 24 Vet. App. at 221.  There also is no indication of extreme tenderness of the plantar surfaces.  The Veteran has continued his previous reports of significant right foot pain, in particular with his first steps of the day and upon standing or walking, located in the plantar surfaces.  Pain was found when these surfaces were palpated.  While this pain was described as sharp, it was not described as extreme of any synonym thereof.  There otherwise was edema on one occasion, but swelling was not found on another.  Many of the same treatments tried before were mentioned.  Notably, these have not included orthopedic shoes or appliances.  Instead of a temporary profile during service, however, the Veteran was placed on a permanent profile restricting his physical activity.

More specifically, the Veteran was directed to do no running, jumping, marching, or prolonged standing or walking during service.  He was deemed not deployable due to medical reasons as a result.  Thus, his second period of active duty was brief because he could not participate in a planned overseas deployment.  The Veteran's disability was deemed aggravated by this period of active duty, however.  He indeed was advised to limit walking and do no running for the first three months after his discharge.  He still had limitations with respect to exercise at the time of the January 2013 VA medical examination.  The Veteran, in sum, experiences substantial right foot pain on use which causes him to restrict such use somewhat.  Neither this symptom nor this resulting impairment is severe.  Something more, such as a heightened intensity of pain and/or the preclusion of most use, would be required to deem the Veteran's disability serious.  The examiner who conducted the aforementioned examination opined that it is only moderately severe.  

Consideration has been given to reasonable doubt in determining that an initial rating higher than noncompensable is warranted for the period through September 11, 2011, and that an initial rating higher than 20 percent is not warranted for the period beginning October 1, 2011.  However, it does not apply because these determinations were based upon the preponderance of the evidence.  There is no benefit of the doubt or reasonable doubt to resolve in the Veteran's favor, in other words.  Consideration additionally has been given to a staged rating.  The stage previously in place remains intact.  No other stage is warranted because each of aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim is granted in part and denied in part.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Only one service-connected disability, the Veteran's service-connected right foot plantar fasciitis, is of concern here.  There accordingly is no combined impact to consider.  Neither the Veteran nor his representative has argued specifically for an extraschedular rating.  His right foot plantar fasciitis is not unusual or exceptional because it is reasonably described by the schedular criteria set forth above.  Indeed, ratings were assigned based on these criteria which take into account the presence and severity of his pain and tenderness to include on use, swelling, any malalignment, and any deformity (Diagnostic Code 5276 but also Diagnostic Code 5284) as well as all other symptoms present such as inconsistent strength and gait problems, stiffness, popping, and a bone spur (Diagnostic Code 5284).  They also take into account the Veteran's treatments to include arch supports, orthotics, a night splint/brace (Diagnostic Code 5276 but also Diagnostic Code 5284), a temporary walking cast, medication, and injections as well as restrictions on use (Diagnostic Code 5284).  All of the Veteran's symptoms plus their resulting impairment therefore have been considered.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized because of his service-connected right foot plantar fasciitis.  There also is no indication of marked interference, interference beyond that contemplated by the assigned ratings, with employment due to this disability.  The Veteran's employment history following his discharge is unknown other than him being a cook and having aspirations to be a policeman in 2009.  He currently is, or at least recently has been, in school.  At no point has there been mention of him being unable to complete tasks or taking a lot of time off from work or school attributable to his symptoms.  No limitation on his usual occupation was found at the December 2008 VA medical examination.  Difficulty standing and walking for long periods were the only limitations found at the January 2013 VA medical examination.  

C.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veteran is service-connected for disabilities other than his right foot plantar fasciitis, but it is reiterated that this service-connected disability is the only one of concern here.  Neither he nor his representative specifically has argued that he is unable to secure or follow a substantially gainful occupation because of it.  There additionally is no indication from the evidence that it alone renders him unable to secure or follow a substantially gainful occupation.  That he is not prevented from working altogether due to his right foot plantar fasciitis indeed follows from the aforementioned finding, which was based on the evidence, of not even marked interference with the Veteran's ability to work caused by this disability.  Consideration of a TDIU as a component of this matter, in sum, is not required.


ORDER

A higher initial rating of 10 percent is granted, subject to the statutes and regulations governing the payment of benefits, for service-connected right foot plantar fasciitis for the period through September 11, 2011, but an initial rating higher than 20 percent for the period beginning October 1, 2011, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


